          Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 1 of 7



                         THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                        :
                                                       : Civil Action No. 1:17-cv-148-SPB
                            Plaintiff,                 :
                                                       :
               v.                                      :
                                                       : Magistrate Judge Susan Paradise
BARBARA RAYMOND,                                       : Baxter
                                                       :
                            Defendant.                 :
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :
                                                       :

    MEMORANDUM FOR TELEPHONIC CONFERENCE ON DECEMBER 5, 2019
      CONCERNING MOTION TO COMPEL FILED ON NOVEMBER 1, 2019


        At the telephonic conference on December 5, 2019 at 10:00 am, Plaintiff Nancy Lewen,

pro se, plans to discuss the following nine (9) interrogatories, including two previously answered

interrogatories, with the Court and Yana Warshafsky Esq., counsel for Defendant Raymond. If

granted, this would be a total of thirty two (32) interrogatories.



        The purpose of this request, as to all of the Interrogatories, is to establish MOTIVE(S) as to

why Defendant Raymond went to such great lengths to swiftly eliminate the Plaintiff from the

workplace. The Plaintiff contends that Defendant Raymond, possibly in collusion with “HR” and

other DMVA employees, concocted elaborately fabricated reasons, trumped up “policy and

procedure violations,” to terminate the Plaintiff because she had voiced the following very serious

concerns in the time period immediately preceding the employment termination:



                                                   1
          Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 2 of 7



           1) Concerns about facility non compliance with state and federal regulations in the

               areas of direct care staffing, medication administration timeliness, dignity issues and

               resident rights.

           2) Concerns about facility contributory neglect regarding insufficient staffing issues

               that resulted in reduced quality of care and actual harm to a patient in August 2015.

           3) Concerns that administrative bullying and workplace violence by a supervisor could

               hypothetically lead to an act of workplace gun violence.

           4) Concerns and an alleged report to the PA Attorney General about several

               resident/resident sexual assaults amongst cognitively impaired residents, including

               an act of involuntary deviate sexual intercourse.



       The Plaintiff is requesting any exculpatory evidence in Defendant Raymond’s possession

that would prove that she responded to the Plaintiff’s very serious concerns in any way other than

by swiftly eliminating the Plaintiff from the workplace in March 2016 via employment termination.




A.     FROM FIRST SET OF INTERROGATORIES:

Previously answered Interrogatories 17 and 18. Plaintiff requests more complete answers and any

exculpatory evidence to show that Defendant Raymond responded in any way other than

employment termination to the Plaintiff’s concerns of patient neglect, insufficient staffing and

workplace violence in the form of administrative bullying.




                                                  2
          Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 3 of 7



       17.     Following the poor facility inspection by the Pennsylvania Department of Health on
       November 6, 2015, and the Plaintiff's allegation of "Facility Contributory Neglect,”
       indicate all steps you took to eliminate, reduce, draw attention to or otherwise address elder
       abuse, neglect and/or any other quality of care issues related to nurse staffing levels which
       might have contributed to patients receiving less than appropriate care.
       ANSWER: OBJECTION. This Interrogatory is objected to as it is irrelevant and not
       proportional to the needs of this lawsuit. Without waiver, as Commandant, I ensure that the
       practice of PSSH is to uphold and maintain compliance with Federal and State regulations,
       and to make corrections to any known unsatisfactory practices.

       18.      Following the Plaintiff’s allegations that administrative bullying by a supervisor
       could lead to workplace violence at the Pennsylvania Soldiers and Sailors Home, indicate
       all steps you took to eliminate, reduce, draw attention to or otherwise address administrative
       bullying, whether real or perceived.
       ANSWER: OBJECTION. This Interrogatory is objected to as it is irrelevant and not
       proportional to the needs of this lawsuit. Without waiver, see response to Interrogatory 17.




B. FROM SECOND SET OF INTERROGATORIES:

Interrogatories 17, 18, 19, 20. These Interrogatories pertain to Interrogatory 12 and the attached

Exhibit. Plaintiff requests any exculpatory evidence to show that Defendant Raymond responded

in any way other than employment termination to the Plaintiff’s concerns and allegations about

facility non compliance with state and federal regulations in the areas of direct care staffing,

medication administration timeliness, dignity issues and resident rights.

       12.     (On February 22, 2016, the Plaintiff submitted an unsigned Commonwealth
       Witness Statement to her immediate supervisor, Raymond Hamm, RN, voicing various
       concerns. and ended by giving Administration ten (10) business days to respond or she
       would report her concerns to the Equal Employment Opportunity Commission (EEOC.)
       Seven (7) business days later, the Plaintiff was terminated from employment by the
       Defendant on March 2, 2016. This witness statement was later submitted as evidence by
       DMVA attorney Stephen J. Bushinski Esq. at the Plaintiff’s civil service and
       unemployment compensation hearings, along with a verbatim letter which she had written,
       but not mailed, to the EEOC which DMVA had retrieved from the Plaintiff’s work
       computer account. In the letter, among other things, the Plaintiff voiced concerns over
       regulatory compliance issues in the areas of staffing and medication administration on all of
       the nursing units, but specifically on the assisted living unit “C” on the night shift and
       morning medication pass on February 18/19, 2016. Identify how many Licensed Practical Nurses
       and Registered Nurses were on duty on that night shift of February 18/19, 2016.




                                                      3
  Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 4 of 7



17.    In the above referenced letter and witness statement, the Plaintiff expressed her
concern that veteren assisted living residents were being told by the regularly assigned
charge nurse to come to the nursing station beginning at 3:00 am to receive their morning
medications to ensure that the charge nurse could complete her duties in time to help serve
breakfast in the Unit A and Unit B skilled nursing dining room.

Identify how you responded to the Plaintiff regarding her above mentioned concerns for
regulatory compliance. Include the date or dates of communication, the method of
communication, and a summary of the communication. If there are any documents, either
email, letter, note, memo or otherwise relating to the communication, please produce a
copy.

18.     In the above referenced letter and witness statement, the Plaintiff expressed her
concern that Unit C was not in compliance with Pennsylvania law regarding Direct Care
Staffing.

Identify how you responded to the Plaintiff regarding her above mentioned concerns for
regulatory compliance regarding direct care staffing. Include the date or dates of
communication, the method of communication, and a summary of the communication. If
there are any documents, either email, letter, note, memo or otherwise relating to the
communication, please produce a copy.

19.     In the above referenced letter and witness statement, the Plaintiff expressed her
concern that nurses throughout the facility were not in compliance with the applicable long
term care regulations regarding their medication administration. Specifically, the Plaintiff
alleged:

       1) all of the other nightshift nurses who work Unit C begin the med pass early.
       2) Nightshift nurses non Units A and B begin passing their 0600 medications at
       0430 when they are the only nurse scheduled.
       3) Dayshift nurses on all units routinely begin passing their 0900 medications at
       0700. Nurses on Units A and B supposedly are often not finished passing their
       0900 medications until noon.
       4) Evening shift nurses on Units A, B, and C are often still passing their 2100
       medications at 2300.
       5) Recently, when the “condensed schedule” nurses leave at 1945, (Barry Blasic
       LPM, hereinafter referred to as “Barry,” and Dawn Zappas LPN, hereinafter
       referred to as “Dawn,”) they have already passed out much of the 2100
       medications, a med pass which should not even be started until 2000.

Identify how you responded to the Plaintiff regarding her above mentioned concerns for
regulatory compliance regarding medication administration timeliness. Include the date or
dates of communication, the method of communication, and a summary of the
communication. If there are any documents, either email, letter, note, memo or otherwise
relating to the communication, please produce a copy.


                                         4
          Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 5 of 7



       20.      In the above referenced letter and witness statement on February 22, 2016, the
       Plaintiff alleged that residents on Unit C were forbidden from asking for a peanut butter
       and jelly sandwich after 9:00 pm, and were forbidden from using a urinal if requested.

       Identify how you responded to the Plaintiff regarding her above mentioned concerns for
       regulatory compliance in the areas of resident rights and dignity issues. Include the date or
       dates of communication, the method of communication, and a summary of the
       communication. If there are any documents, either email, letter, note, memo or otherwise
       relating to the communication, please produce a copy.


C. FROM THIRD SET OF INTERROGATORIES:

Interrogatories 1,3,11.   Plaintiff requests any exculpatory evidence to show that Defendant

Raymond responded in any way other than employment termination to the Plaintiff’s concerns and

alleged report to the PA Attorney General about several resident/resident sexual assaults amongst

cognitively impaired residents, including an act of involuntary deviate sexual intercourse.



       In the Plaintiff’s Unemployment Compensation hearing, you testified that you had
       terminated the Plaintiff because of content that was contained in some off duty text
       messages that the Plaintiff had sent to Barry Blasic, LPN. The following interrogatories
       relate to the off duty Facebook text messages that you terminated the Plaintiff over.

       1.      The Plaintiff alleges that on 1/29/2016, she told Barry Blasic LPN in the off duty
       text messages that she had responded to Kevin McLaughlin RN, ADON in a group email
       entitled “Residents rights” that was distributed to all PSSH nursing staff expressing her
       concern about resident dignity and consent issues as related to sexual activity between the
       nursing home residents, particularly her concerns about cognitively impaired residents who
       might not be capable of giving consent. Specifically, on 1/29/2016, at 8:21 am, the Plaintiff
       told Barry Blasic via off duty Facebook text message, “Still, read the essay type response
       to Kevin work email I wrote entitled “resident rights.” FYI- “Mr. S” only scored an 11 on
       the BIMS screening tool. He may not be a consenting adult. He’s more likely a victim of
       sexual abuse.”

       Upon reading the off duty Facebook text messages prior to terminating the Plaintiff, what
       efforts did you make to ensure that no cognitively impaired residents of the Pennsylvania
       Soldiers and Sailors Home were victims of sexual assault? Include the date or dates of
       communication, the method of communication, and a summary of the communication. If there are any
       documents, either email, letter, note, memo or otherwise that relate to such communication and
       disciplinary action, please produce a copy.



                                                  5
         Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 6 of 7



       3.      On or about 2/2/2016, the Plaintiff provided a copy of the nurse’s notes involving
       the above referenced sexual assault to the Pennsylvania Office of the Attorney General
       Bureau of Criminal Investigation. (On 2/4/2016 at 7:52 am, the Plaintiff told Barry Blasic
       via the off duty Facebook text messages that her elder abuse report had been delivered to
       the OAG’s office in Harrisburg that morning.”)

       Please identify who was the administrator in charge when the above referenced care dependant cognitively
       impaired resident on Unit D, “Mr. J.L.” was the victim of an act of involuntary deviate sexual intercourse
       (oral sex) by another cognitively impaired resident.

       Identify what outside regulatory or law enforcement agency you reported this act of
       involuntary deviate sexual intercourse to for investigation as required to under Pa 55 Code
       § 2600.16. Reportable incidents and conditions. Include the date or dates of the report, the
       method of reporting, and a summary of the investigation. If there are any documents relating to
       this investigation, please redact Mr. J.L.’s and the perpetrator resident’s identifying information and
       produce a copy.

       11.     Following the above referenced act of involuntary deviate sexual intercourse
       against a cognitively impaired resident on Unit D, a lockdown unit, the cognitively
       impaired resident perpetrator was moved out of the lock down unit and placed on the
       skilled nursing Unit B, where he was free to roam amongst all residents on the skilled Units
       B and A. Some additional cognitively impaired residents were then fondled by the
       perpetrator. The Plaintiff also provided the names and nurses notes involving those
       incidents to the Pennsylvania Office of the Attorney General Bureau of Criminal
       Investigation on or about 2/2/2016.

       Identify what outside regulatory or law enforcement agency you reported these sexual
       assaults to for investigation as required to under Pa 55 Code § 2600.16. Reportable
       incidents and conditions. Include the date or dates of the report, the method of reporting,
       and a summary of the investigation. If there are any documents relating to this investigation, please
       redact these resident’s identifying information and produce a copy.




Respectfully Submitted this 14th day of November, 2019.



/s/ Nancy E. Lewen, Plaintiff, pro se
150 Chad Brown Street
Providence, RI 02908




                                                       6
          Case 1:17-cv-00148-SPB Document 97 Filed 11/14/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this MEMORANDUM FOR TELEPHONIC

CONFERENCE ON DECEMBER 5, 2019 CONCERNING MOTION TO COMPEL

FILED ON NOVEMBER 1, 2019 was served upon the Defendant’s attorney by emailing a copy

to her electronic address at:


ywarshafsky@attorneygeneral.gov


Yana L. Warshafsky
Deputy Attorney General
Office of Attorney General
1251 Waterfront Place, Mezzanine Level
Pittsburgh, PA 15222
(412) 565-5706




Nancy E. Lewen
150 Chad Brown Street
Providence, RI 02908
814-920-3180




Date: November 14, 2019




                                          7
